Renegotiation; plaintiffs realized no excessive profits; interest. — This case has been before the court on numerous occasions, i.e. 216 Ct.Cl. 422 (1978), 218 Ct.Cl. 696 (1978), 219 Ct.Cl. 626 (1979), 222 Ct.Cl. 513 (1979), 222 Ct.Cl. 565 (1980), and 227 Ct.Cl. 634, 639 (1981). On June 28, 1982 the court entered the following order:
This case comes before the court on a stipulation for entry of judgment, filed June 25, 1982, signed on behalf of the plaintiffs and the defendant by the respective attorneys of record, in which it is stated that plaintiffs and defendant agree that for the period beginning January 1, 1967 and ending December 31, 1972, plaintiffs realized no excessive profits, and thus have no liability under Court of Claims Docket No. 301-76; that defendant will pay plaintiffs jointly $1,450,000 in interest, being all the interest due and payable; that plaintiffs waive all additional claims or rights, if any, that they may have; that each party will bear its own costs and attorneys’ fees; and that as of June 25, 1982, the obligation of plaintiffs and the surety under Bond No. 2781600 is void and the Renegotiation Bond is released.
IT IS THEREFORE ORDERED AND DETERMINED that for the period beginning January 1, 1967 and ending December 31, 1972, plaintiffs realized no excessive profits, and thus have no liability under Court of Claims Docket No. 301-76; that defendant will pay plaintiffs jointly one million four hundred fifty thousand dollars ($1,450,000) in interest, being all the interest due and payable; that plaintiffs waive all additional claims or rights, if any, that they may have; *773that each party will bear its own costs and attorneys’ fees; and that as of June 25,1982, the obligation of plaintiffs and the surety under Bond No. 2781600 is void and the Renegotiation Bond is released.
it is further ordered that the defendant’s counterclaim be and is hereby dismissed with prejudice.